Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Date: April 25, 2007 Contact: David Nolan Executive Vice President and Chief Financial Officer (315) 336-7300 Rome Bancorp Reports Record High First Quarter Earnings and Dividend Declaration Rome Bancorp, Inc. (the "Company") (NASDAQ: ROME), the holding company of The Rome Savings Bank (the "Bank"), announced today the Company's results of operations for the three month period ended March 31, 2007. Net income for the Company for the quarter ended March 31, 2007 increased to $837,000 or $0.10 per diluted share, compared to $808,000 or $0.09 per diluted share in the first quarter of 2006. In addition to the increase in net income, diluted earnings per share reflect a decline in average diluted shares to 8.0 million in the current quarter compared to 9.4 million in the first quarter of 2006. This decrease is the result of treasury stock purchases over the past year. Net interest income was $3.3 million for the three months ended March 31, 2007, a decrease of $323,000 from $3.6 million for the three months ended March 31, 2006. This decrease is due to a decline in average earning assets and an increase in borrowing levels and interest paid on deposit accounts. Net interest margin for the quarter ended March 31, 2007 was 4.94% compared to 5.07% in the first quarter of 2006. Interest income decreased by $63,000 to $4.3 million for the three months ended March 31, 2007 from $4.4 million for the three months ended March 31, 2006, as a result of a decrease in average earning assets partially offset by an increase in yields earned on these assets. Average earning assets declined by $19.5 million from the same quarter in 2006, due to $19.5 million of treasury stock purchases over the last year and a $8.0 million investment in bank-owned life insurance in mid-2006. The Company's average loan portfolio increased $11.9 million to $265.9 million in the first quarter of 2007, compared to $254.0 million in the same period of 2006. The overall yield on earning assets increased to 6.50% for the three months ended March 31, 2007 from 6.16% for the first quarter of 2006. Interest expense increased by $260,000, or 33.1% to $1.0 million for the three months ended March 31, 2007, compared to $785,000 in the same period in 2006. Interest expense on deposit accounts increased due to higher rates paid on deposits partially offset by a decrease in average deposits outstanding. The average rates paid on interest bearing deposits for the three months ended March 31, 2007 were 1.90% compared to 1.65% in the first quarter of 2006, causing interest expense on deposits to increase by $78,000, or 11.1% . These rate increases are indicative of current market trends. Interest expense on borrowings increased to $263,000 in the first quarter of 2007 from $81,000 for the same quarter of 2006. The average balance of borrowings increased to $22.4 million in the three months ended March 31, 2007 from $9.2 million in the same period of 2006, principally due to the above referenced investments in treasury stock, bank-owned life insurance and the loan portfolio. The average cost of borrowings increased to 4.76% for the current quarter, compared to 3.55% for the same quarter of 2006. The Company recorded no loan loss provision in the current quarter, compared to a provision of $115,000 in the first quarter of 2006. During the current quarter, the Company recorded net loan recoveries of $9,000 compared to net loan charge-offs of $118,000 in the first quarter of 2006. Non-performing loans as a percentage of total loans decreased to 0.41% at March 31, 2007 from 0.48% a year ago.
